NONPRECEDENTIAL DISPOSITION 
                          To be cited only in accordance with 
                                   Fed. R. App. P. 32.1 



                 United States Court of Appeals
                                   For the Seventh Circuit 
                                   Chicago, Illinois  60604 
 
                                 Argued September 18, 2013 
                                 Decided September 20, 2013 
 
                                            Before 
                                                             
                             WILLIAM J. BAUER, Circuit Judge 
 
                             RICHARD A. POSNER, Circuit Judge 
 
                             JOHN DANIEL TINDER Circuit Judge 
 
                                                     
No. 13‐1432                                          
                                                     
MACNEIL AUTOMOTIVE PRODUCTS                         Appeal from the United States 
LIMITED,                                            District Court for the Northern 
       Plaintiff‐Appellee,                          District of Illinois, Eastern Division. 
                                                     
       v.                                           No. 08 C 139 
                                                     
CANNON AUTOMOTIVE LIMITED, et al.,                  Joan B. Gottschall, Judge. 
       Defendants‐Appellants.                        
                                                     
                                                     
                                         O R D E R 
 
       The  plaintiff  sued  the  defendants,  affiliated  U.K.  companies  that  we’ll  call 
Cannon, under the alienage branch of diversity jurisdiction, in 2008, charging breach of 
contract  and  related  wrongs.  The  primary  defendant  is  Cannon  Automotive  Limited, 
the  company  with  which  MacNeil  had  its  contract;  but  the  plaintiffs  contend  that  the 
two Cannon affiliates that are the other defendants will, if MacNeil obtains a judgment 
Page 2                                                                                No. 13‐1432 


that Cannon Automotive can’t pay, be liable under veil‐piercing or related doctrines of 
derivative liability of affiliates of a primary defendant. 

       Recently the defendants brought suit against MacNeil in a U.K. court, seeking a 
declaration  that  the  affiliates  will  not  be  liable  for  any  judgment  that  MacNeil  may 
obtain  against  Cannon  Automotive  in  the  present  suit.  The  district  court  issued  a 
preliminary  injunction  against  proceedings  in  the  U.K.  suit,  and  the  three  Cannon 
companies have appealed. 

        At argument we suggested to counsel that proceedings, whether in the U.K. or in 
the  federal  district  court  in  Chicago,  concerned  with  the  potential  liability  of  the 
affiliates, were premature. If MacNeil obtains no judgment, the liability of the affiliates 
will be moot. So too if MacNeil obtains a judgment that Cannon Automotive can pay. If 
MacNeil  obtains  a  judgment  and  Cannon  Automotive  cannot  pay  it,  MacNeil  will 
doubtless  commence  collection  proceedings  of  some  sort  against  the  affiliates.  To 
commence  those  proceedings,  whether  in  the  U.K.  or  in  the  United  States,  before  the 
district  court  renders  a  judgment  on  the  merits  would  therefore  be  premature,  and 
should be postponed until such a judgment is rendered. 

        Counsel  for  both  parties  agreed  with  our  suggestion.  We  therefore  affirm  the 
district court, emphasizing however that the injunction it issued is merely preliminary, 
and  will  have  to  be  reexamined  when  and  if  the  case  moves  into  the  collection  stage. 
But in accordance with the parties’ agreement, we direct the district judge to postpone 
proceedings in its court against the Cannon affiliates until final judgment is rendered on 
the claims against Cannon Automotive. Whether discovery relating to collection should 
be allowed before then we leave to the discretion of the district court. We also urge the 
court to expedite the litigation, which has made little progress in the five years since it 
was commenced. 

                                                                                       AFFIRMED.